DISSENTING OPINION. NEBLETT,^D. J. I must dissent from the conclusion reached in this case fox the reason that in my opinion the limitation of the appellate jurisdiction of this court in criminal cases fixed by the Territorial Legislature in Sec. tion 47 of Chapter 57 of the laws of 1907, through the use of tbe words “upon any indictment” is wholly inconsistent witli the provision of the state constitution which provides “The appellate jurisdiction of the Supreme Court * * * shall extend to all final judgments and decisions of the district courts” — Art. 6 Sec. 2, and such words of limitation must therefore be treated as nullified. Prior to the adoption of the constitution the legislature had provided for appellate procedure from the district courts to the Supreme Court in “Civil and Criminal cases” (Chap. 57, Laws 1907). The procedure in criminal cases was clearly set forth, only appeals in criminal cases were limited to cases of final judgments of the district courts “rendered upon any indictment.” If the words “rendered upon any indictment” be eliminated from Sec. 47 of Chap. 57, Láws 1907, the time within which any appeal in any criminal case could be perfected, as well as the manner of.' perfecting siieh appeal is clearly prescribed. It is clear to my mind that the framers of the constitution were well, aware of the words of limitation and it was their purpose in emplojdng the phrase “shall extend to all final judgments and decisions of the district courts” to expressly repeal any words of limitation of the statute upon th'e right of appeal in criminal cases. If it be necessary for legislative action before an appeal in a criminal case of contempt could lie, it would only devolve upon the legislature to expressly repeal the words “upon any indictment” in Sec. 47, Chap. 57, Laws of 1907, and then the right of appeal in such a criminal action would clearty attach. Prior to-the adoption of the constitution the right of appeal in civil actions extended to any person aggrieved by any final judgment or decision of any district court, and in criminal cases it extended only to final judgments upon any indictment. The constitution expressly extends the appellate jurisdiction in criminal cases to all final judgments and decisions of the district courts. Should the legislature enact a law limiting the right of appeal from the final judgments and decisions of the district courts in civil cases to a certain class only would not such enactment be clearly unconstitutional and therefore void? If this be so, then is it not equally true that any statute existing at the time of the adoption of the constitution limiting the appellate jurisdiction of the Supreme Court in criminal cases only to final judgments rendered upon any indictment equally inconsistent with the constitution and likewise void? I cannot agree that the provision of the Wisconsin constitution cited in the majority opinion is as broad as our own.- Neither do I so consider the articles cited from the constitutions of the states of Wyoming and South Dakota.